Title: From Alexander Hamilton to James McHenry, 26 April 1799
From: Hamilton, Alexander
To: McHenry, James


Sir
Philadelphia April 26th.1799

It being urgent that the Two Regiments of Artillery should be organised into companies and disposed of to the several destinations which you have contemplated it results that a very inconvenient delay would attend the making of that arrangement in concert with General Pinckney as suggested in your late letter. As, likewise, this arrangement is mere matter of organisation, the distribution of force having been previously determined upon, it is presumed there will not appear on further consideration any sufficient motive for incurring the delay of such a concert—and that you will think it preferrable by the intervention of your agency to settle the arrangement and communicate it for execution to the two Major Generals.
In this expectation I beg leave to submit to you the plan of such an arrangement. The result will be seen in the paper herewith transmitted.
A preliminary basis, in conformity with the rule by which the twelve Regiments have been numbered, is on the sea board, to give the right to the first Regiment, the left to the second. This, as it happens, will occasion the least possible dislocation of the companies from their present stations.
You will perceive that a Batalion of the first Regiment is left to the Western Army; and it so turns out, that the number of officers in that quarter corresponds.
Another Batalion of the same Regt is assigned to the posts in Georgia and South Carolina—And a third to the Posts in North Carolina Virginia & Maryland.
The fourth will remain for the troops in the field and may be annexed to the part of the army under General Pinckney.
One batalion of the second Regiment is assigned to the posts in Delaware Pensylvania New Jersey and New York.
Another to the States Eastward and Northward of New York.
The third is reserved for the field and will naturally form a part of my command.
The fourth batalion of this Regiment not being yet raised it of course cannot be comprehended in an immediate Disposition.
In the association of officers for the companies, I have availed myself of all the indications which I was able to discover of their actual relations. But it may happen when situations and characters are better ascertained, that some alterations may promote personal harmony and benefit the service. It is therefore desireable that the adoption by you may be qualified by a view to further information to be obtained through the field Officers and to eventual changes.
There were no indications to regulate the association of the Officers with the Western army. It is consequently proposed to refer this to Col Burbeck.
When you shall have approved the plan now presented or with such alterations as you may judge adviseable, it will only remain to communicate your determination to the two Major Generals, who will concert its prompt execution.
It is extremely to be wished that a Commandant of the second Regiment may without delay be appointed. You are sensible how much, in the first stages of a military Corps, the want of the proper chief must impede the establishment of order and discipline.
With the greatest respect I have the honor to be Sir   Your Obed ser
The Secretary of War
